Citation Nr: 0209778	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether injuries sustained in a motor vehicle accident which 
occurred during active service on July 15, 1984, were 
incurred in line of duty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In February 2000, a hearing was held before Gary L. Gick, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 2002).  

In June 2000, the Board Remanded the case for court-marshall 
records, service personnel records and police reports of the 
accident.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran, while intoxicated, sustained injuries in an 
automobile accident while in the military service on July 15, 
1984.

3.  The overwhelming preponderance of the evidence 
establishes that the veteran's intoxicated state was the 
cause of the July 1984 accident.


CONCLUSION OF LAW

The injuries sustained as a result of the automobile accident 
on July 15, 1984, were the result of the veteran's own 
willful misconduct and abuse of alcohol and were not 
sustained in the line of duty.  38 U.S.C.A. §§ 101(16), 105, 
1131 (West 1991); 38 C.F.R. §§ 3.1, 3.301 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development which was codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  

Specifically, the veteran's application for benefits is 
complete.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision, statement of the case, 
Board Remand, supplemental statement of the case and other 
correspondence notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical and personnel records are 
in the claims folder, along with court-marshall and accident 
records.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2002).  

This case turns on the veteran's condition at the time of the 
accident and does not require a current VA examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Basic entitlement  For disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval or 
air service, during other than a period of war, the United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1131 (West 1991).  

For service related injuries to be considered service 
connected, they must result from disability which was 
incurred in and aggravated in line of duty in the active 
military service.  38 U.S.C.A. § 101(16) (West 1991).  

An injury incurred during active military service "will be 
deemed to have been incurred in line of duty" unless such 
injury "was a result of the person's own willful 
misconduct" or, for claims filed after October 31, 1990, was 
a result of his abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a) (West 1991); 38 C.F.R. § 3.1(m) (2001). 

Further, a service department finding that injury, disease or 
death occurred in line of duty will be binding on VA "unless 
it is patently inconsistent with the requirements of laws 
administered by the [VA]."  38 C.F.R. § 3.1(m) (2001).  

Willful misconduct is defined as "an act involving 
conscience wrong-doing or known prohibited action," and 
"will not be determinative unless it is the proximate cause 
of injury...."  38 C.F.R. § 3.1(n) (2001).  

In reviewing the rules applicable to line of duty 
determinations for VA purposes, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, assuming that the 
claimant was indeed in the active military service, these 
laws and regulations create an initial presumption in favor 
of a finding of line of duty.  If an exception to this 
presumption is found to exist on the basis of willful 
misconduct, VA must establish that denial of the claim is 
justified by a preponderance of the evidence.  In evaluating 
the evidence for and against the claim, VA must conduct its 
review mindful of the statutory presumption in the veteran's 
favor.  See Smith v. Derwinski, 2 Vet. App. 241 (1992).  

The evidence which supports the claim that the injury was in 
line of duty and not due to willful misconduct is as follows:  

The July 1984 police report confirms that the accident 
happened on a curve.  The road was wet.  There was snow and 
rain.  

A service department line of duty determination, dated in 
July 1984, shows the veteran was under the influence of 
alcohol and reflects a blood alcohol level of 0.8 mg/ml.  A 
medical corps officer, a doctor, concluded that the injuries 
were sustained in line of duty.  

In his February 2000 Board hearing, the veteran testified 
that it was raining hard and the roads were wet.  He stated 
that he had had one and a half beers about 3 hour before 
leaving a club for the drive back to the base.  He did not 
remember the accident.  He stated that he understood the 
German Federal government did not prosecute him because the 
other party was not wearing a seat belt and may have fallen 
asleep.

The evidence which is against the claim is as follows:  

The July 1984 police report is accompanied by a diagram 
showing debris in the travel lane of the other vehicle.  

A medical record date in July 1984 shows that the veteran was 
taken by ambulance to Landstuhl Army Regional Medical Center.  
An odor of an unknown alcoholic beverage was detected on his 
person.  

A discharge summary, dated in October 1984, shows the veteran 
was intoxicated at the time of admission.  

An evaluation dated later in October 1984 notes that the 
veteran had an alcohol related incident, driving while 
intoxicated, with a blood alcohol test of 1.7.  It was noted 
that he had consumed 3-4 beers for the 2 nights before the 
accident.  

On special court-marshal, in March 1985, the veteran pled 
guilty to operating a motor vehicle while drunk in July 1984.  
He also pled guilty to unlawfully killing a civilian by 
driving in a negligent manner.  

In a report of accidental injury, signed in May 1998, the 
veteran admitted that he "was intoxicated at the time of the 
accident."  

At his February 2000 Board hearing, the veteran admitted 
drinking before the accident.  

Analysis  The July 1984 line of duty determination is 
internally inconsistent, finding that the injury was in line 
of duty while also finding that the veteran was under the 
influence of alcohol.  The July 1984 line of duty 
determination is also inconsistent with the subsequent 
service department action, which tried, convicted and jailed 
the veteran for driving while drunk and killing a civilian in 
a negligent manner.  Thus, the July 1984 line of duty 
determination is patently inconsistent with the requirements 
of laws administered by the VA and is not binding on VA.  38 
C.F.R. § 3.1(m) (2001).  

The police report shows that road conditions may have 
contributed to the accident; however, the debris indicates 
the point of impact.  The debris in the travel lane of the 
other vehicle indicates it was in its correct travel lane 
when hit by the veteran, who was not in his proper lane of 
travel.  The veteran's admission at the hearing that he was 
drinking is probative, although his current recollection as 
to the amount is outweighed by the October 1984 report of 3-4 
beers.  Actually, the medical reports made at the time 
provide the most probative evidence and establish that he was 
intoxicated when he was brought in.  The veteran's pleas of 
guilty (despite facing jail time) to driving while drunk and 
driving negligently are also probative; as is his recent, May 
1998, statement that he was intoxicated at the time.  All 
this evidence adds up to an overwhelming  preponderance of 
evidence which establishes that the veteran was intoxicated 
at the time of the accident and his willful misconduct and 
alcohol abuse brought about his injuries.  

The Board notes the veteran's arguments that current 
disabilities are due to inadequate medical care rather than 
the initial injury.  Whether care was within acceptable 
medical standards is a medical question requiring medical 
knowledge.  As a lay witness, the veteran does not have the 
training and experience to provide evidence of inadequate 
care.  There is no competent medical evidence of inadequate 
care.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §3.159).  The hospital report 
shows extensive treatment from July to October 1984.  
Further, the argument that current disabilities are due to 
inadequate medical care for the initial injury, rather than 
the initial injury itself, does not raise a legal basis for 
compensation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Inasmuch as the injuries sustained in a motor vehicle 
accident which occurred during active service on July 15, 
1984, were not incurred in line of duty, the benefit sought 
on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


